Exhibit 99.4 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED SEPARATE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION JUNE 30, 2010 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Separate condensed interim financial information as at June 30, 2010 (unaudited) Contents Page Review Report 2 Condensed separate interim financial information as at June 30, 2010 (unaudited) Condensed interim information on financial position 3-4 Condensed interim information on income 5 Condensed interim information on comprehensive income 6 Condensed interim information on cash flows 7 Notes to the separate condensed interim financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone 972 25312000 Fax 972 25312044 Internet www.kpmg.co.il Special review report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited, on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” The Israel Telecommunication Corp. Limited (hereinafter– the Company), as at June 30, 2010 and for the six and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity” of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our above conclusion, we draw attention to the claims made against the Company of which the exposure cannot yet be assessed or calculated, as described in Note 4. Somekh Chaikin Certified Public Accountants (Isr.) August 2, 2010 2 Condensed interim information on financial position June 30, 2010 June 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents 6 Investments, including derivatives 12 10 Trade receivables Receivables 89 Inventory 9 15 9 Current tax assets - 2 - Assets held for sale 38 64 40 Total current assets Investments, including derivatives 96 Trade and other receivables 96 60 Property, plant and equipment * * Intangible assets Investments in investees Deferred tax assets Total non-current assets Total assets 12,699 10,889 12,934 3 Bezeq The Israel Telecommunication Corporation Ltd. June 30, 2010 June 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Loans from subsidiaries - Current tax liabilities 80 - 86 Deferred income 18 21 19 Provisions (Note 4) Employee benefits 414 301 469 Total current liabilities 2,807 1,965 2,588 Debentures Bank loans Employee benefits Deferred income and others 4 6 6 Total non-current liabilities 4,492 3,726 3,802 Total liabilities 7,299 5,691 6,390 Equity Share capital Share premium Reserves Retained earnings (deficit) Total equity 5,400 5,198 6,544 Total equity and liabilities 12,699 10,889 12,934 Shlomo Rodav Avi Gabbay Alan Gelman Chairman of the Board CEO Deputy CEO and CFO Date of approval of the financial statements: August 2, 2010 *Retrospective application by restatement, see Note 3 to the condensed consolidated interim financial statements as at June 30, 2010 The accompanying notes are an integral part of the condensed interim financial information. 4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Revenue (Note 2) 2,611 2,644 1,307 1,318 5,303 Costs and expenses Depreciation and amortization Salaries General and operating expenses (Note 3) Other operating expenses (income), net ) ) ) 4 202 1,618 1,773 804 884 3,780 Operating profit 993 871 503 434 1,523 Finance income Finance income 78 50 87 Finance expenses ) Finance income (expenses), net ) 25 ) 4 15 Profit after finance income, net Share in profits of investees 571 497 289 225 958 Profit before income tax Income tax 256 244 125 122 431 Profit after income tax Profit from deconsolidation of a subsidiary - 1,538 Profit for the period 1,280 1,149 638 541 3,603 The accompanying notes are an integral part of the condensed interim financial information. 5 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on comprehensive income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Profit for the period Other comprehensive income (loss) for the period, net of tax - 1 1 (2 ) ) Total comprehensive income for the period The accompanying notes are an integral part of the condensed interim financial information. 6 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on cash flows Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Cash flows from operating activities Profit for the year Adjustments: Depreciation * * * Amortization of intangible assets 37 53 18 22 79 Profit from deconsolidation of a subsidiary - ) Share in profits of equity-accounted investees ) Finance expenses, net 12 ) 16 (1 ) ) Capital gain, net ) ) (2 ) - ) Share-based payments 6 13 2 6 25 Income tax expenses Change in inventory - (5
